Citation Nr: 0001686	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-33 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to December 6, 1994 
for the grant of service connection for muscular dystrophy.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to May 1986 
and from August 1987 to October 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The Board observes that the veteran, in his VA Form 9 dated 
November 1997, alleged that clear and unmistakable error was 
present in the June 1990 rating decision which denied 
entitlement to service connection for muscular dystrophy.  As 
this issue has not been prepared for appellate review, the 
Board refers it to the RO for all appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In unappealed decisions dated in June 1990 and October 
1993, the RO denied claims of entitlement to service 
connection for muscular dystrophy.

3.  The veteran filed a claim to reopen service connection 
for muscular dystrophy on December 6, 1994.

4.  In March 1997, the RO granted the veteran's claim of 
entitlement to service connection for muscular dystrophy 
effective from December 6, 1994.



CONCLUSION OF LAW

The requirements for an effective date prior to December 6, 
1994 for a grant of service connection for muscular dystrophy 
have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.151, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that he is entitled to an earlier 
effective date for a grant of service connection for muscular 
dystrophy because he suffered from the disease during active 
service.  As a preliminary matter, the Board finds that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that he has presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (1999); Servello v. Derwinski, 3 Vet.App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
38 U.S.C.A. § 7104(a) (West 1991); Quarles v. Derwinski, 3 
Vet.App. 129, 134 (1992).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) 
(1999).  Except as otherwise provided, the effective date of 
an award of disability compensation based upon a claim 
reopened after final disallowance shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(r) (1999).

The record shows that the veteran initially claimed 
entitlement to service connection for muscular dystrophy in 
October 1989.  A rating decision issued in June 1990 denied 
this claim.  The veteran submitted another claim for 
entitlement to service connection for muscular dystrophy in 
May 1993 and the RO again denied this claim in October 1993.  
The veteran did not appeal these denials, and they became 
final when he did not appeal those decision within one year 
the date he was notified of the decisions.  See 38 C.F.R. 
§ 20.302(b) (1999).

Another request for service connection for muscular dystrophy 
from the veteran was received in December 1994.  This claim 
was denied by the RO in July 1995.  The veteran submitted 
letters in May and July 1996 which addressed his claim of 
entitlement to service connection for muscular dystrophy.  It 
is unclear whether these letters were intended to express 
disagreement with the July 1995 denial or whether they were 
meant to be construed as additional claims for entitlement to 
service connection.

In March 1997, the RO granted service connection for muscular 
dystrophy and assigned a 30 percent evaluation effective from 
December 6, 1994, the date of receipt of the veteran's 
reopened claim.  Apparently, the RO determined that the 
veteran's claim of entitlement to service connection had 
remained open since the receipt of the December 1994 claim.

Based upon the foregoing facts, the Board concludes that the 
earliest possible effective date for the grant of service 
connection for muscular dystrophy is December 6, 1994, the 
date of receipt of the reopened claim.  In fact, the Board 
observes that the RO liberally construed the veteran's claim 
to be reopened since that time.  The Board recognizes that 
the veteran has apparently suffered from muscular dystrophy 
prior to the assigned effective date.  However, the law 
requires that the Board assign an effective date which is the 
later of the date entitlement arose or date of receipt of the 
claim.  The Board also observes that the veteran first 
claimed entitlement to service connection for muscular 
dystrophy in October 1989.  However, as he did not appeal the 
prior denials, they became final, and the Board must rely 
upon the date of the reopened claim for assignment of an 
effective date.  Accordingly, an effective date prior to 
December 6, 1994 for a grant of service connection for 
muscular dystrophy is denied.


ORDER

An effective date prior to December 6, 1994 for a grant of 
service connection for muscular dystrophy is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

